J. L. Rehm   9/27/19     JD        UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

   Case No. 5:19-cv-00622-JGB-KES                                           Date: September 27, 2019

   Title: MATTHEW EARLY ROBINSON v. GERALD MARSHALL, Warden


   PRESENT:

                       THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                          Jazmin Dorado                                Not Present
                         Courtroom Clerk                               Court Reporter

              ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
                   PETITIONER:                                    RESPONDENT:
                    None Present                                   None Present



     PROCEEDINGS (IN CHAMBERS):                            Order To Show Cause Why This Action
                                                            Should Not Be Dismissed for Lack of
                                                                       Prosecution


          In April 2019, Matthew Early Robinson (“Petitioner”) filed this pro se habeas action
   under 28 U.S.C. § 2254. (“Petition” at Dkt. 1.) The Petition listed Petitioner’s return address as
   2727 West Industry Road, Delano, CA 93215, i.e., the address of the Delano Modified
   Community Correctional Facility.1 Respondent has now answered the Petition (Dkt. 13) and, at
   the Court’s request, submitted supplemental briefing (Dkt. 15, 16).

           On July 15, 2019, the postal service returned the Court’s order directing Respondent to
   file supplemental briefing as undeliverable to Petitioner. (Dkt. 17.) A handwritten note on the
   returned envelope indicates that Petitioner has been paroled. (Id.) The California Department of
   Corrections Inmate Locator also indicates that Petitioner is no longer in custody.2

             On August 12, 2019, the Court issued an order requiring Petitioner to provide a current
             1
            See Cal. Dep’t of Corrs. & Rehab. Facility Locator, https://www.cdcr.ca. gov/facility-
   locator/ccf-visiting-delano/. The Court takes judicial notice of the address of the Delano
   Modified Community Correctional Facility. See generally Fed. R. Evid. 201.
             2
            See https://inmatelocator.cdcr.ca. gov/. If Petitioner has been paroled, he nevertheless
   remains “in custody” for purposes of seeking federal habeas relief. 28 U.S.C. § 2241(c)(3);
   Maleng v. Cook, 490 U.S. 488, 490-91 (1989).
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

 Case No. 5:19-cv-0622-JGB-KES                                               Date: September 27, 2019
                                                                                               Page 2

mailing address and a financial declaration supporting appointment of counsel at public expense.
(Dkt. 18.) The Court found that appointing counsel would be in the interests of justice, but that it
was unclear whether Petitioner qualified financially under 18 U.S.C. § 3006A(b). (Id. at 3-4.)
The Court ordered Petitioner to file a notice of change of address by September 9, 2019 and file
a financial declaration by September 23, 2019. (Id. at 4.) The order noted, “If Petitioner fails to
timely respond to this order, this action may be dismissed for want of prosecution and/or failure
to follow court orders.” (Id.)

        On or about September 5, 2019, Court staff received a voicemail from an attorney named
Joanna Rehm. She identified the case number for this case, stated that she was trying to help “a
client who had recently been paroled,” and asked whether a notice of change of address should
be sent to the Court’s Santa Ana or Los Angeles address. It appears that Ms. Rehn represented
Petitioner in his direct appeal in the state court system. (See Dkt. 73- at 1 [opening brief, listing
Joanna Rehm, Bar No. 89868].) Ms. Rehn was instructed, via a return voicemail, that the notice
should be sent to the Santa Ana address.

        As of the date of this order, the Court has not received a notice of change of address, a
financial declaration, or any written correspondence from Petitioner.

        IT IS HEREBY ORDERED that, on or before October 16, 2019, Petitioner shall explain
why this action should not be dismissed for lack of prosecution. Filing a notice of change of
address and a response to the Court’s order regarding appointment of counsel will be sufficient
to discharge this order to show cause and allow the case to continue. If Petitioner does not desire
appointment of counsel at public expense and/or believes he does not qualify financially for such
an appointment, he may file a notice explaining this, instead of filing the financial declaration
requested by the Court.

        The Clerk is directed to mail a copy of this order to Ms. Rehm at the address listed for her
on the California Bar website (12400 Wilshire Boulevard, Suite 400, Los Angeles, CA 90025-
1030) and to email a copy of this order to Ms. Rehm at the email address identified in
Petitioner’s appellate briefing (rehm89868@gmail.com).

      If Petitioner fails to timely respond to this order, this action may be dismissed for
want of prosecution and/or failure to follow court orders.


cc:    Joanna Lynn Rehm
       12400 Wilshire Boulevard, Suite 400
       Los Angeles, CA 90025-1030
       rehm89868@gmail.com


                                                                         Initials of Deputy Clerk JD
